Order of the Supreme Court, New York County, entered March 6, 1956 granting the motion of defendant Henry L. McCarthy, for transfer of the above-entitled action to *848and consolidation thereof with an accounting proceeding pending in the Surrogate’s Court, New York County, and the order of the Surrogate’s Court, New York County, entered April 10, 1956, granting said defendant’s motion to accept the transfer to the Surrogate’s Court, New York County, of an action now pending in the Supreme Court of the State of New York, County of New York, entitled “ Henry S. Miller, plaintiff, against Orlando Pfaltz, as Administrator of the Goods, Chattels and Credits of Hugo A. Berthold, Deceased, Henry L. McCarthy, as Commissioner of Welfare of the City of New York and Dolores Osorio Berthold, defendants ”, unanimously affirmed, with $20 costs and disbursements to the respondents. No opinion. Concur — Peek, P. J., Botein, Rabin, Cox and Valente, JJ.